DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 2/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6 and 23 have been amended.
Claim 4 have been cancelled.
Claim 1-3 and 5-26  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 1, 5-6 and 23, and the cancellation of claim 4, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Rodriguez et al. and Schindler et al. do not teach “wherein the dataset of activity measurements comprises data from at least one test selected from the group consisting of. 2-Minute Walking Test (2MWT), 5 U-Turn Test (5UTT), Static Balance test (SBT), eSDMT, CAG test, MSST test, Draw a Shape test, Squeeze a Shape test, Mood Scale Question test, MSIS-29, visual contrast acuity tests (such as low contrast letter acuity or Ishihara test), and passive monitoring of all or a predetermined subset of activities of a subject performed during a certain time window,” etc.

Information Disclosure Statement
The Information Disclosure Statement filed on 2/19/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0007]) that there is a need for tools to help medical practitioners diagnose multiple sclerosis. So a need exists to organize these human interactions by identifying progressing multiple sclerosis using the steps of “obtaining datasets of activity measurements, determining performance parameters determined from datasets of activity measurements, comparing determined performance parameters to references, based upon comparison identifying  subjects with progressing MS,” etc.  Applicant’s method/system/apparatus identifies progressing multiple sclerosis and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 1-3 and 5-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 23 is/are directed to the abstract idea of “identifying progressing multiple sclerosis,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-3 and 5-26 recite an abstract idea.
Claim(s) 1 and 23 is/are directed to the abstract idea of “identifying progressing multiple sclerosis,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-3 and 5-26 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/system/apparatus for performing the steps of “obtaining datasets of activity measurements, determining performance parameters determined from datasets of activity measurements, comparing determined performance parameters to references, based upon comparison identifying  subjects with progressing identifying progressing multiple sclerosis,” etc. The limitation of “obtaining datasets of activity measurements, determining performance parameters determined from datasets of activity measurements, comparing determined performance parameters to references, based upon comparison identifying  subjects with progressing MS,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “obtaining datasets of activity measurements, determining performance parameters determined from datasets of activity measurements, comparing determined performance parameters to references, based upon comparison identifying  subjects with progressing MS,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-3 and 5-26 recite an abstract idea. 
The claim(s) recite(s) in part, method for performing the steps of “obtaining datasets of activity measurements, determining performance parameters determined from datasets of activity measurements, comparing determined performance parameters to references, based upon comparison identifying  subjects with progressing MS,” etc., that is “identifying progressing multiple sclerosis,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-3 and 5-26 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. mobile devices, sensors, processors, data transmission networks (Applicant’s Specification [0014]-[0017]), etc.) to perform steps of “obtaining datasets of activity measurements, determining performance parameters determined from datasets of activity measurements, comparing determined performance parameters to references, based upon comparison identifying  subjects with progressing 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. mobile devices, sensors, processors, data transmission networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. mobile devices, sensors, processors, data transmission networks, etc.). At paragraph(s) [0014]-[0017], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “mobile devices, sensors, processors, data transmission networks,” etc. to perform the functions of “obtaining datasets of activity measurements, determining performance parameters determined from datasets of activity measurements, comparing determined performance parameters to references, based upon comparison identifying  subjects with progressing MS,” etc. The recited “mobile devices, sensors, processors, data transmission networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already 
Dependent Claims
Dependent claim(s) 2-3, 5-22, and 24-26 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-3, 5-22, and 24-26 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-3, 5-22, and 24-26 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-3, 5-22, and 24-26 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 23.

Response to Arguments
Applicant’s arguments filed 2/19/20201 with respect to claims 1, 5-6 and 23 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/19/20201.
Applicant’s arguments filed on 2/19/20201 with respect to claims 1, 5-6 and 23 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Rodriguez et al. and Schindler et al. do not render obvious the present invention because Rodriguez et al. and Schindler et al. do not disclose “wherein the dataset of activity measurements comprises data from at least one test selected from the group consisting of. 2-Minute Walking Test (2MWT), 5 U-Turn Test (5UTT), Static Balance test (SBT), eSDMT, CAG test, MSST test, Draw a Shape test, Squeeze a Shape test, Mood Scale Question test, MSIS-29, visual contrast acuity tests (such as low contrast 
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Rodriguez et al. and Schindler et al. to the amended limitations have been found persuasive. Rodriguez et al. and Schindler et al. do not teach “wherein the dataset of activity measurements comprises data from at least one test selected from the group consisting of. 2-Minute Walking Test (2MWT), 5 U-Turn Test (5UTT), Static Balance test (SBT), eSDMT, CAG test, MSST test, Draw a Shape test, Squeeze a Shape test, Mood Scale Question test, MSIS-29, visual contrast acuity tests (such as low contrast letter acuity or Ishihara test), and passive monitoring of all or a predetermined subset of activities of a subject performed during a certain time window,” etc. Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Example 20
Appellant’s claims are not analogous to Example 20 as Appellant’s claims are not directed to a control system that uses sensor movement information to adjust the velocity of an end effector to achieve smoot motion along a predetermined path. Appellant’s claims are directed to identifying progressing multiple sclerosis without more. Appellant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kil et al. (US 2013/0203475) disclose a system and method for processing motion-related sensor data with social mind-body games for health applications.
Varaklis et al. (US 2014/0153794) disclose systems and methods for medical use of motion imaging and capture.
Cadavid et al. (US 2015/0220693) disclose disease progression parameters and uses thereof for evaluating multiple sclerosis.
Howard (US 2017/0258390) discloses early detection of neurodegenerative disease.
Tacchino et al. (Reference U) disclose a new app for at home cognitive training.
Start et al. (Reference V) disclose a framework for mobile device-based assessment of behavior and neurological function.
Stuart et al. (Reference W) disclose a protocol to examine vision and gat in Parkinson’s disease.
Zhai et al. (Reference X) disclose smartphone accelerometry.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626